NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.
 
	Claims 7-15, 17 and 20 have been amended as requested in the amendment filed January 28, 2022. Following the amendment, claims 7-15, 17 and 20-21 are pending in the present application.

Terminal Disclaimer
The terminal disclaimer filed on March 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,054,427 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the obviousness-type double patenting rejection has been overcome.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sang Chul Kwon on March 21, 2022.

IN THE CLAIMS
	Claim 7 has been rewritten as the following:
7.	A method for detecting an aggregated protein associated with Alzheimer’s disease (AD) in a body fluid sample of a subject, the method comprising:
	(a)  preparing a body fluid sample comprising the aggregated protein, wherein the body fluid sample is selected from the group consisting of blood, plasma, serum, saliva, urine, tears and snivel, and wherein the aggregated protein is selected from the group consisting of -amyloid (amyloid-) and tau, wherein said preparing comprises the steps of:
		(i)  extracting exosomes from the body fluid sample, and isolating neuronal exosomes from the extracted exosomes or lysing the extracted exosomes to prepare a sample to be analyzed;
		(ii)  adding the prepared sample of (i) to a solid support or magnetic beads onto which a primary antibody recognizing the N-terminus of the aggregated protein is bound, incubating for a predetermined time and then washing with a buffer solution;
		(iii)  incubating with a secondary antibody for a predetermined time and washing with a buffer solution, wherein the secondary antibody is conjugated to an enzyme that can react with a substrate for an enzyme-substrate reaction, and wherein the secondary antibody is selected from the group consisting of an antibody recognizing the N-terminus of the aggregated protein and an antibody recognizing the C-terminus of the aggregated protein;
	(b)  preparing a reference sample, wherein the reference sample is a body fluid sample obtained from a subject not having AD;
	(c)  performing, in separate reactions, an enzyme-substrate reaction on the prepared body fluid sample (a) and the reference sample (b);
	(d)  after the enzyme-substrate reaction, performing photooxidation-induced amplification by continuously exposing the body fluid sample and the reference sample to light;
	(e)  optically detecting light emission from products produced during the photo-oxidation-induced amplification, and measuring and recording product light emission 
	(f)  analyzing the samples by comparing the pattern generated from the body fluid sample with the pattern generated from the reference sample,
	wherein the analyzing compares the pattern generated from the body fluid sample and the pattern generated from the reference sample at characteristic time lengths (CTLs), each as an index that represents the photooxidation-induced amplification, and uses an amplification factor (K) and at least one of initial time (T10), intermediate time (T50), and end time (T90), 
	wherein: T10 = the time at which the light emission reaches 10% of its maximum value; T50 = the time at which the light emission reaches 50% of its maximum value; T90 = the time at which the light emission reaches 90% of its maximum value.

Claim 8 has been rewritten as the following:
8.	The method according to claim 7, wherein the substrate for the enzyme-substrate reaction comprises 10-acetyl-3,7-dihydroxyphenoxazine (ADHP).

9.	(canceled)

Claim 15 has been rewritten as the following:
15.	The method according to claim 7, wherein said pattern is generated by plotting the appearance of product versus time on a graph; and
	quantifying the amount of aggregated protein by extracting indices that represent the photooxidation-induced amplification pattern and comparing the index of the body fluid sample with the index of the reference sample.

Claim 17 has been amended as the following:
17.	The method according to claim 7, wherein the product that appears over time is fluorescent resorufin generated from colorless ADHP.


20 has been rewritten as the following:
20.	A method for determining an amount of aggregated -amyloid protein associated with Alzheimer's disease (AD) in a body fluid sample, comprising:
	(a)  preparing the body fluid sample for analysis, wherein said preparing comprises:
		(i)  obtaining a body fluid sample from a subject suspected of having AD;
		(ii)  extracting exosomes from the body fluid sample, and isolating neuronal exosomes from the extracted exosomes or lysing the extracted exosomes to prepare a sample to be analyzed;
		(iii)  contacting the prepared sample of (ii) with a peroxidase-conjugated antibody specific for aggregated -amyloid protein, incubating to allow antibody binding with the aggregated -amyloid protein, and washing to remove unbound antibody;
		(iv)  performing an enzyme-substrate reaction comprising converting ADHP into resorufin;
		(v)  after the enzyme-substrate reaction, performing photooxidation-induced amplification of resorufin by continuously exposing the sample to light, and using video images to record an experimental pattern of growth of resorufin light emission as a function of time;
	(b) preparing a reference sample for analysis, wherein said preparing comprises:
		(vi)  obtaining a reference body fluid sample from a subject not having AD;
		(vii)  contacting the reference sample with a peroxidase-conjugated antibody specific for aggregated -amyloid protein, incubating to allow antibody binding with the aggregated -amyloid protein, and washing to remove unbound antibody;
		(viii)  performing an enzyme-substrate reaction comprising converting ADHP into resorufin;
		(ix)  after the enzyme-substrate reaction, performing photooxidation-induced amplification of resorufin by continuously exposing the sample to light, and using video images to record a reference pattern of growth of resorufin light emission as a function of time;
	(c)  analyzing the content of the samples by a comparison of experimental and reference photooxidation-induced amplification reactions, 
-amyloid protein in the subject suspected of having AD in comparison to the subject without AD,
	wherein said experimental and reference patterns are compared by generating characteristic time lengths (CTLs), each as an index that represents the photooxidation-induced amplification using at least one of intermediate time (T50), initial time (T10), end time (T90), and amplification factor (K), 
and wherein: T10 = the time at which the resorufin light emission reaches 10% of its maximum value; T50 = the time at which the resorufin light emission reaches 50% of its maximum value; T90 = the time at which the resorufin light emission reaches 90% of its maximum value.


IN THE SPECIFICATION
At p. 1 lines 1-3, the TITLE has been deleted and replaced with:
DETECTION OF AGGREGATED PROTEINS ASSOCIATED WITH NEURODEGENERATIVE DISEASE USING A PHOTOOXIDATION-INDUCED AMPLIFICATION IMMUNOASSAY

In the SPECIFICATION as filed, at p. 8, line 1, “Amplex” has been deleted and replaced therefor with --AMPLEX®--.
At p. 8, line 7, “Amplex” has been deleted and replaced therefor with --AMPLEX®--. 


Conclusion
Claims 7-8, 10-15, 17 and 20-21 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Applicant’s response filed 01/28/2022 and Declaration under 37 CFR 1.132 filed 02/07/2022 by Dr. Ji Yoon Kang (hereinafter the Kang Declaration) are persuasive and have overcome the remaining obviousness rejections under 35 USC 103. In particular, as discussed at point 8 of the Kang Declaration, the present invention uses characteristic time lengths (CTLs), which are indices for the progress of the reaction, and under continuous light exposure, to increase the sensitivity of the enzyme reaction by a factor of 2. Neither toe Zhao 2012 reference nor the Bystryak 2014 reference teach or suggest the use of CTLs, nor do the references use continuous light exposure during the measurement of fluorescence as presently required by the claims (see point 9 of the Kang Declaration). Accordingly, the prior art references do not teach or render obvious the presently claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649